Citation Nr: 0613568	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the relationship between the veteran and J. A. is 
entitled to recognition since April 1999 as a common law 
marriage for Department of Veterans Affairs (VA) pension 
benefits purposes.


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1971 to June 
1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
the sole issue for consideration on appeal is whether the 
veteran's relationship with J. A. may be recognized as a 
common law marriage so that the veteran would be eligible for 
additional pension benefits for a dependent spouse.  The 
Board finds the amount of any past or future pension benefits 
is not a matter for current appellate consideration.


FINDINGS OF FACT

1.  The veteran and J. A. were divorced in April 1999.

2.  The relationship between the veteran and J. A. since 
April 1999 does not qualify as a common law marriage in the 
State of Kansas and therefore, the veteran is not eligible 
for additional pension benefits for a dependent spouse.


CONCLUSION OF LAW

The criteria for recognition of the relationship between the 
veteran and J. A. since April 1999 as a common law marriage 
for VA pension benefits purposes are not met.  38 C.F.R. §§ 
3.1(j), 3.50 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background 

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) (VCAA).  In this regard, the record reflects that 
the veteran has been advised on multiple occasions of the 
need to submit evidence that the relationship between the 
veteran and J. A. qualifies as a common law marriage in the 
State of Kansas subsequent to their divorce in April 1999.

First, prior to the determination that initially denied 
recognition of J. A. as the veteran's spouse for VA pension 
benefits purposes in June 2003, the veteran was advised in 
correspondence dated in September and October 2002 of 
evidence needed to substantiate the status of the 
relationship between the veteran and J. A. since their legal 
separation in February 1999, and the obligation of the 
veteran to provide this information so that a determination 
could be made as to whether J. A. should be considered in 
computing the veteran's VA pension benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Thereafter a June 2003 determination more specifically 
advised the veteran of the criteria for common law marriage 
in the State of Kansas, and that based on information that 
had been provided, a common law relationship had not been 
demonstrated since the time the veteran and J. A. were 
legally divorced.

The veteran was then provided a letter in August 2003 that 
outlined the evidence necessary to establish a marriage for 
VA benefits purposes and the respective obligation of VA and 
the veteran in obtaining relevant evidence.  Id.  

A May 2004 statement of the case then advised the veteran 
that the record still did not establish the existence of a 
common law marriage since the divorce in April 1999.

Although the August 2003 VCAA notice letter came after the 
determination that concluded that the evidence was against a 
finding of a common law marriage between the veteran and J. 
A. subsequent to April 1999, the letter did essentially 
request that the appellant provide any evidence in his 
possession that pertained to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 183 (2004), and as 
demonstrated from the foregoing communications from the 
regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board further notes that there is no indication that 
there are any outstanding pertinent records or documents that 
have not been obtained or that are not sufficiently addressed 
in records or documents already associated with the claims 
file.  In addition, neither the veteran nor his 
representative has indicated any intention to provide 
additional evidence in support of the claim.

Finally, the Board notes that under 38 U.S.C. §§ 5103(a) and 
§ 5103A, VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or assist a claimant in developing evidence to substantiate a 
claim, where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit, such 
as arguably is the situation here.  See VAOPGCPREC 5-2004 
(June 23, 2004).

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Essentially, the veteran seeks additional pension benefits 
based on the alleged existence of a common law marriage 
between the veteran and J. A. subsequent to their legal 
divorce in April 1999.

A license of marriage reflects that the veteran and J. A. 
were married in Wichita, Kansas in December 1983, at which 
time they were both residents of that city and state.  They 
were legally separated in February 1999.  

A copy of a court order shows that they divorced on April [redacted], 
1999.  A VA Form 527 filed on that date reflects that the 
veteran was divorced.

A VA treatment record from April 1999 reflects that the 
veteran's wife had divorced him while he was hospitalized, 
and that his wife had not paid the bills so he could no 
longer live in his home.  The veteran was currently living 
with friends.

A November 1999 letter from the veteran's representative 
reflects that the veteran and J. A. had reconciled and had 
begun living together again in June 1999.  

An improved pension eligibility verification report (EVR), 
dated in early December 1999, reflects that the veteran was 
currently married and living with spouse J. A.

Another EVR, dated at the end of December 1999 and filed in 
January 2000, reflects that the veteran was not married and 
divorced in April 1999.

A June 2000 lease agreement reflects that the veteran and J. 
A. rented certain property together at this time.

Treatment records from August 2000 reflect that the veteran's 
wife reportedly left the veteran the previous day and took 
his locked box that contained his medications and other 
valuables.  A VA treatment record from September 2000 
reflects that the wife reportedly left the veteran one and a 
half months earlier due to the veteran's drinking, which the 
veteran denied.  

Another EVR, dated in January 2001, reflects that the veteran 
did not mark any of the boxes relevant to his marital status 
but did indicate that his "wife" was a temporary worker 
during the year 2000.

A VA treatment record from January 2001 reflects the 
veteran's statement that he was married and satisfied with 
his situation.  It was further noted that his usual 
arrangement over the previous three years had been to live 
with his sexual partner alone, and he was satisfied with this 
situation.

A VA treatment record from early April 2001 reflects that he 
had discovered that his wife had obtained an emergency 
divorce in February 1999 around the time he was hospitalized 
or had just returned from the hospital.  He told her that she 
needed to get out of the house by the time he returned from 
his granddaughter's birthday party the previous day, and the 
veteran noted that she moved out of the house.  The veteran 
was noted to be appropriately upset, talking about how his 
ex-wife used him for money, paying bills, a place to stay, 
etc., and all along had been lying to him.  He knew she had 
filed for divorce, but claimed that she had told him that she 
had dropped it.  

In a statement dated in April 2001, the veteran requested the 
"removal of my wife" be expedited, and submitted a copy of 
his February 1999 legal separation order.  However, he stated 
that he and his wife continued to live together through 
January 2001, and asked that she be removed from his award as 
of January 2001.  

A VA treatment record from May 2001 reflects that the veteran 
needed a letter in order to hold on to his two bedroom 
apartment, noting that he had a medical care provider who 
often needed to stay overnight to assist him and his ex-wife 
also stayed part of the time to help him.  

A VA treatment record from early June 2001 indicates that the 
veteran's wife had reportedly broken into the veteran's house 
and stolen his pain medication.  Later in June 2001, the 
veteran noted that his exwife had taken some of his pills 
when she came over to clean his house two weeks earlier.  The 
veteran noted that she had a habit of taking his medication.  

A VA treatment record from July 2001 reflects the veteran's 
statement that his divorce, which was in December 2000, was 
somewhat ameliorated since his wife now lived with him.  

In a VA Form 21-4171, dated in October 2001, J. A. indicated 
that she and the veteran had been living together as husband 
and wife continuously since their marriage in January of 
1984.

In another statement submitted in November 2001, the veteran 
now indicated that he and J. A. were broken-up in May 2000 
until the middle of June, but then stated that he took her 
off his pension because of his divorce and they had been man 
and wife ever since.  In a VA Form 21-4171 that was signed on 
the same date as this statement, G. P., the veteran's 
stepdaughter (her mother is J. A.), stated that she had known 
the veteran for 22 years, and that he and J. A. had lived 
together as husband and wife throughout that time period.  

In another VA Form 21-4171, dated in November 2001, P. M., a 
friend of the veteran since 1993, indicated that the veteran 
and J. A. had been living together as a married couple since 
earlier than 1993.

In a statement dated in September 2002, J. A. noted that she 
and the veteran had been divorced in April 1999 and got back 
together in January 2000.

An insurance endorsement for the policy period of August 2002 
to February 2003 reflects that J. A. was the second driver of 
the veteran's automobile and that her marital status was 
"married."

In correspondence dated in October 2002, the veteran's 
representative noted that J. A. and the veteran had gotten 
together again as of January 2000, but that income for J. A. 
should not be counted as income during the period of April 
1999 to January 2000.  The representative maintained that the 
veteran and J. A. had lived as common law man and wife since 
January 2000.

An amended tax return was filed in July 2003 that reflects a 
change in filing status from "single" to "married filing 
joint return."

Treatment records from July 2003 reflect that the veteran 
lived with his ex-wife.  VA treatment records from August 
2003 reflect that the veteran was reportedly married and 
indifferent to this situation.  It was further noted that his 
usual living arrangement over the past three years had been 
to live with his sexual partner alone, and he was satisfied 
with this arrangement.  

VA treatment records from September 2004 indicate the name of 
J. A. as the veteran's wife, further noting that she resided 
at the veteran's address.  Another medical entry from 
September 2004 reflects that the veteran presented with his 
ex-wife "who is supportive and with who he lives with."  
Records from October 2004 indicate that the veteran was 
reportedly living with his wife with whom he had been married 
for 28 years.  

Title and registration receipts, dated in February 2004 and 
2005, reflect that the veteran and J. A. were owners of the 
designated vehicle.  An automobile insurance application, 
dated in March 2005, reflects that J. A. and the veteran were 
applying for insurance for the same vehicle.

VA treatment records from January 2005 reflect that the 
reporting physician noted that the veteran came to the clinic 
at this time with a lady "who at times he states is his wife 
and at other times, ex-wife."  Records from February 2005 
reflect that the reporting nurse had been able to reach the 
veteran's "exwife" by phone.  She informed the nurse that 
the veteran was not at home.  Records from April 2005 reflect 
that the clinic received a call from the veteran's wife and 
the veteran could be heard in the background.  His wife 
reportedly wanted to know what to do with the veteran.  

In a statement dated in October 2005, J. A. stated that she 
had been the veteran's wife for 25 years.  In a statement 
dated on the same date, the veteran's stepdaughter indicated 
that the veteran had been her stepfather for 25 years and 
that her mother, J. A., and the veteran still lived together.


II.  Analysis

Under 38 C.F.R. § 3.50(a) (2005), spouse is defined as a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (2005).

Under 38 C.F.R. § 3.1(j) (2005), marriage is defined as a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the rights to benefits 
accrued.

After considering all of the evidence of record, the Board 
initially finds that the veteran and J. A. were legally 
divorced in April 1999 and did not subsequently remarry.  The 
veteran has not challenged the validity of the divorce 
decree.  

Instead, the appellant has maintained that subsequent to 
April 1999, he and J. A. formed what could be legally 
recognized as a common-law marriage under the laws of Kansas.

However, in order to establish a valid common-law marriage, 
the veteran has been advised that the law in Kansas requires 
all of the following elements: (1) a capacity of the parties 
to marry; (2) a present marriage agreement between the 
parties; and (3) a holding out of each other as husband and 
wife to the public.  See Chandler v. Central Oil Corp., 853 
P. 2d 649 (Kan. 1993).  

The Board recognizes that they have lived at the same address 
for most of the period since their legal divorce in April 
1999.  That is not the issue.  Moreover, they have owned at 
least two cars and insurance together since April 1999, and 
an amended tax return was filed in July 2003 that reflects a 
change in filing status to "married filing joint return."  
That also is not the issue.

The Board also does not currently find any impediment to the 
legal capacity of either the veteran or J. A. to marry 
following the divorce of April 1999.

The Board must further consider, however, the evidence of an 
agreement between the veteran and J. A. as to their intent, 
i.e., a "meeting of the minds" on their part since April 
1999 to the effect that the veteran and J. A. were in fact 
married, that they considered themselves married, or that 
they held themselves out as such.

As noted above in another context, the fact that they lived 
in the same apartment is not pivotal in that regard, nor is 
the fact that the J. A. was continually helping the veteran 
out with respect to his medical problems.  This would be 
consistent with the veteran's acknowledged need for a 
caregiver, which is consistent with his need for assistance.  

The Board also does not find the written statements provided 
in support of the claim to be particularly helpful, as they 
generally submit that the veteran and J. A. had always acted 
as husband and wife, and the evidence of a legal divorce and 
physical separation both before and after the divorce is 
certainly inconsistent with such a conclusion.  In addition, 
as was alluded to by the RO, the veteran, J. A., and/or the 
veteran's representative have variously reported the 
reconciliation following the April 1999 divorce as June 1999 
(representative's statement of November 1999), January 2001 
(veteran's statement of April 2001), June 2000 (veteran's 
statement of November 2001), January 2000 (J. A.'s statement 
of September 2002), January 2000 (representative's statement 
of October 2002), and December 1999 (veteran's statement 
received in July 2003).  

Consequently, since the Board does not find that the above 
evidence is sufficient to demonstrate mutual intent to enter 
into common law marriage, the Board has examined the 
extensive medical records which contain contemporaneous and 
therefore more probative expressions of whether J. A. and the 
veteran once again considered themselves as a married couple 
subsequent to April 1999.  

In this regard, the Board notes that treatment records from 
August 2000 reflect that J. A. reportedly left the veteran 
the previous day and took his locked box that contained his 
medications and other valuables.  A VA treatment record from 
September 2000 reflects that the wife reportedly left the 
veteran one and a half months earlier due to the veteran's 
drinking, which the veteran denied.  A VA treatment record 
from early April 2001 reflects that the veteran had 
discovered that his wife had obtained an emergency divorce in 
February 1999 around the time he was hospitalized or had just 
returned from the hospital.  He told her that she needed to 
get out of the house by the time he returned from his 
granddaughter's birthday party the previous day, and the 
veteran noted that she moved out of the house.  The veteran 
was noted to be appropriately upset, talking about how his 
ex-wife used him for money, paying bills, a place to stay, 
etc., and all along had been lying to him.  He knew she had 
filed for divorce, but claimed that she had told him that she 
had dropped it.  

A VA treatment record from May 2001 reflects that the veteran 
needed a letter in order to hold on to his two bedroom 
apartment, noting that he had a medical care provider who 
often needed to stay overnight to assist him and his ex-wife 
also stayed part of the time to help him.  A VA treatment 
record from early June 2001 indicates that the veteran's wife 
had reportedly broken into the veteran's house and stolen his 
pain medication.  Later in June 2001, the veteran noted that 
his exwife had taken some of his pills when she came over to 
clean his house two weeks earlier.  The veteran noted that 
she had a habit of taking his medication.  A VA treatment 
record from July 2001 reflects the veteran's statement that 
his divorce, which was in December 2000, was somewhat 
ameliorated since his wife now lived with him.  Treatment 
records from July 2003 reflect that the veteran lived with 
his exwife.  VA records from September 2004 indicate the name 
of J. A. as the veteran's wife, further noting that she 
resided at the veteran's address.  However, another medical 
entry from September 2004 reflects that the veteran presented 
with his ex-wife "who is supportive and with who he lives 
with."  Records from October 2004 indicate that the veteran 
was reportedly living with his wife with whom he had been 
married for 28 years.  VA treatment records from January 2005 
reflect that the reporting physician noted that the veteran 
came to the clinic at this time with a lady "who at times he 
states is his wife and at other times, ex-wife."  Records 
from February 2005 reflect that the reporting nurse had been 
able to reach the veteran's "exwife" by phone.  She 
informed the nurse that the veteran was not at home.  Records 
from April 2005 reflect that the clinic received a call from 
the veteran's wife and the veteran could be heard in the 
background.  His wife reportedly wanted to know what to do 
with the veteran.  

In summary, the Board notes that while the veteran and J. A. 
have apparently now been living together almost continuously 
since July 2001, the Board finds that the veteran's repeated 
practice of referring to J. A. as both his wife and exwife 
also does not support a finding of mutual agreement to enter 
into common law marriage.

As cited in similar instances, there must be mutual consent 
or present agreement to enter into the marriage relationship, 
public recognition of the relationship as a marriage (i.e., 
not just as a living together relationship), etc.  
Cohabitation is not alone sufficient to supply the requisite 
consent required for common-law marriage.  Scott v. Principi, 
3 Vet. App. 351 (1992).  Marital status must also be shown by 
a preponderance of the evidence.  Id.  

The Board is bound by the law and regulations in effect, and 
in the absence of authorizing statutory or regulatory 
authority, the Board may not award payment of benefits.  See 
Zimick v. West, 11 Vet. App. 45, 50 (1998), citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  Accordingly, the Board concludes 
that the criteria for recognition of the relationship between 
the veteran and J. A. since April 1999 as a common law 
marriage for VA pension benefits purposes are not met.


ORDER

Entitlement to recognition of the relationship between the 
veteran and J. A. since April 1999 as a common law marriage 
for VA pension benefits purposes is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


